Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter

Claims 1, 5, 8, 12, 15 and 19-23 are allowed.
			
The following is an examiner’s statement of reasons for allowance:
The prior art of record neither anticipates nor renders obvious claimed limitation(s) of claim 1 including: the isolation structure is adjacent to the two word lines and located on interior sides of the two word lines facing towards the first ends, and a lightly-doped region and a P-well are adjacent to the two word lines and located on exterior sides of the two word lines facing away from the first ends, the lightly-doped region overlying the P-well and having a less doping concentration than the P-well; in combination with other limitations. 
The prior art of record neither anticipates nor renders obvious claimed limitation(s) of claim 8 including: the isolation structure is adjacent to the two word lines and located on interior sides of the two word lines facing towards the first ends, and a lightly-doped region and a P-well 3Application No.: 16/850,469 Attorney Docket No.: 53EH-286427-US Client Ref. No.: DV-006US1 are adjacent to the two word lines and located on exterior sides of the two word lines facing away from the first ends, the lightly-doped region overlying the P-well and having a less doping concentration than the P-well and having a less doping concentration than the P-well; in combination with other limitations. 

Re claims 5, 12 and 19-23, they are allowable because of their dependence on claims 1, 8 and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG-BAI ZHU whose telephone number is (571)270-3904.  The examiner can normally be reached on 11am – 7pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on (571)272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/SHENG-BAI ZHU/Primary Examiner, Art Unit 2892